Citation Nr: 1722835	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.   09-45 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic headache disorder (claimed as migraines).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2013, the Board remanded the Veteran's claims of entitlement to service connection for right lumbar radiculopathy and entitlement to service connection for a left shoulder disability. An October 2015 rating decision granted the Veteran service connection for a left shoulder disability. Accordingly the left shoulder claim is not currently in appellant status before the Board. In February 2015 the RO issued a statement of the case regarding the denial of service connection for right lower radiculopathy. The Board notes that the Veteran did not submit a substantive appeal regarding the denial of his right lower radiculopathy claim and the issue is not in appellate status. 

An April 2016 Board decision denied the Veteran's claims for service connection for chronic pain syndrome and chronic headache disorder (claimed as migraines), including as secondary to service-connected sinusitis. The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in February 2017 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties"). The Court's order remanded the matter for action consistent with the terms of the JMPR. In the JMPR, the parties stated that the Veteran abandoned his appeal concerning the issue of chronic pain disorder. 

The Board notes that the Veteran appointed Robert V. Chisholm, attorney, as his representative in May 2017 as noted above.  In a May 2017 statement, the attorney requested that the Board not issue a decision for 30 days from the date of the letter or prior to the expiration of the 90 day period following the issuance of the Board's 90 day letter.  It was also requested that a copy of the Board's 90 day letter be mailed if already sent to the Veteran.  The Board finds that there is no prejudice to the Veteran in issuing a decision prior to the expiration of the 30 day period from the date of the letter from the attorney or prior to the 90 day period from the date of the Board's April 2017 90 day letter and without sending a copy of the Board's 90 day letter as decision below is a full grant of the benefit sought on appeal.  



FINDING OF FACT

The Veteran had symptoms of a headache disorder in service and since service and the disability is related to service. 



CONCLUSION OF LAW

Resolving the all reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disorder has been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist 

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The appeal of service connection for current chronic headache disorder (claimed as migraines) has been considered with respect to VA's duties to notify and assist. Given the favorable outcome - a full grant of the claim - further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

	(CONTINUED ON NEXT PAGE)


II.	Service Connection Laws and Regulations  

Service connection may be granted for disability or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247(1999). 

The Veteran stated in an April 2006 letter that he had headaches during service that were triggered by acute sinus congestion. He reported that his headaches were diagnosed as migraines. His headaches occurred more frequently and he experienced a headache three to four times per week. See April 2006 Appeal of Decision Letter from Veteran. 

In a February 2001 private medical record, M.K., MD, diagnosed headaches, vascular by description, with possible migraine variant. Other possibilities included cluster headaches, Horton's and histamine headaches. The physician noted that sinusitis was a possible, but perhaps not the main reason, for the headaches. The Veteran indicated that his headaches may have started in 1976. See February 2001 Office Evaluation Report. In an October 2001 progress note, a private physician, B.F.M, MD, stated that the Veteran had headaches, and it was unclear whether these were a manifestation of the Veteran's paranasal sinus disease or neurogenic or vascular type headaches. The Veteran stated that he first noticed inhalant allergies in 1976, which appeared to worsen in 1983. 

An August 2002 VA treatment record noted that the Veteran reported a prior medical history of migraine headaches triggered by sinusitis since 1981. Later, in May 2003 VA orthopedic evaluation noted that the Veteran reported chronic sinus problems and migraines type headaches associated with that disorder. 

During VA examination in October 2008, the examiner indicated that it appeared that the Veteran had a medical diagnosis of migraine headaches. The VA physician noted that medical literature did not support causation between migraine headaches as caused by or related to chronic sinusitis. He opined that it is less likely than not that the Veteran's migraine headaches were related to his chronic sinusitis. 

The Veteran was afforded another VA neurological examination in September 2009. The Veteran reported that he was diagnosed by a neurologist with migraine headaches after the military, approximately in 1984.The examiner diagnosed the Veteran as having typical migraine headaches. He also diagnosed the Veteran having recurrent sinusitis. The VA examiner opined that the Veteran's migraine headaches are less likely than not related to sinusitis. 

The Veteran was provided another VA examination in June 2015. The VA physician provided a thorough history of the Veteran's headache disability, noting that an April 1983 report of medical history shows that the Veteran denied frequent or severe headaches. She further noted that the medical evidence of record revealed a diagnosis of migraine headaches dating back to at least 2002. The VA examiner stated that the Veteran has a well-established diagnosis of migraine headaches. She stated that his current description is consistent with that diagnosis as well. She noted that the Veteran asserts that his headaches are related to his service-connected sinusitis. The VA physician pointed out that a recent MRI of the brain revealed only minimal sinus disease and that there were no findings of sinus tenderness on examination currently. She noted that review of the medical literature reveals that "acute or chronic sinusitis appears to be an uncommon cause of recurrent headaches and many patients who present with sinus headache turn out to have migraine". She noted that his current history is entirely consistent with migraine headaches. The mechanisms which are thought to result in migraine are related to a primary neuronal dysfunction, which is independent of any effect of sinus congestion. She noted that there is no evidence of a headache disorder during active service; therefore, it is less likely than not that the Veteran's headache condition is directly related to service. She further opined that it is less likely than not that the Veteran's current headache condition (migraine headaches) is caused or chronically aggravated by his service-connected sinusitis.  

The Board finds that resolving any reasonable doubt in the Veteran's favor, that service connection for migraine headaches is warranted.  The Board finds that evidence, lay and medical, demonstrates that the Veteran had headaches in service and had headaches continuously since service.   

The Veteran has consistently asserted throughout the claims period that his headaches had their onset during service, and have progressed continuously since that time. The Veteran has stated these assertions during VA examinations in October 2008, September 2009 and June 2015. Specifically, all three examination reports noted that Veteran's reported history of migraines, to include how the condition has been continuous until the present.  The Board finds that the Veteran's lay statements with regard to symptoms in service and since service are credible.  While the Board acknowledges that all the VA examiners concluded that the Veteran's condition was not related to service, the record of the Veteran's credible lay statements demonstrate continuity of symptoms. Additionally, these same contentions were made in the Veteran's private treatment records. The Veteran has stated in both his private treatment records, VA treatment records and VA examinations that his migraine headaches began during his military service. 

Further, the Board finds that the continuity of symptoms analysis within the VA examinations opinions must also be considered inadequate for purposes of establishing a negative nexus. In the most recent VA examination June in 2015, the examiner noted that there is no evidence of a headache disorder during active service, as the Veteran's service medical records and post-service records showed no evidence of treatment or diagnosis for such a condition until after separation. The examination report relied on recent medical records documenting the Veteran's treatment and verbal history of his condition. Additionally, that examiner noted that the Veteran reported that he believed the cause of his headaches was attributed to his sinusitis. 

Despite the findings of the VA examinations, the Board finds that the Veteran has credibly reported continuity of migraine headache symptoms since active service. Credible evidence has been obtained indicating that he experienced headaches during active service and that he reported having been provided diagnoses of migraine headaches within one year of his separation from active service. The Veteran is competent to report headache symptoms and the credible evidence shows he experienced such symptoms continuously prior to his VA diagnosis of migraine headaches in February 2001.   Therefore, entitlement to service connection for migraine headaches is warranted.  

The Board acknowledges the lack of contemporaneous treatment or medical records after the Veteran left service for the claimed disability. The Board finds that the Veteran to be competent to speak to the fact that his headaches arose during service and those symptoms he experienced, and the fact that they continued after service. The lack of contemporaneous medical evidence after service for such condition is not a bar for warranting service connection. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) Furthermore, the Veteran is competent to state a continuity of symptomatology of headaches, which were later diagnosed as migraine headaches.

Additionally, the Board acknowledges the negative nexus opinions by VA examiners. The examiners provided opinions regarding the etiology of the migraines as they related to events of the Veteran's active service, to specifically include is sinus condition. While the VA examiners noted that there was no evidence of a continuous condition since his active service, the opinions were based on the lack of contemporaneous treatment records for migraines, without consideration of the Veteran's lay statements regarding symptom in service and since service. The Board find that the opinions of limited probative value.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the claim of entitlement to service connection for migraine headaches must be granted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a chronic headache disorder (claimed as migraines) is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


